DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 12-14, 18, 20-22, 24-29, and 31-35 are pending. Claims 2-3, 11, 19, and 30 have been canceled. Claims 1, 12, 14, 18, 20, and 29 have been amended. Claims 31-35 are new. The prior rejection of claim 29 under 35 USC 112a is withdrawn in view of the amendment. The prior art rejections have been withdrawn in favor of new rejections in view of the amendment.
Claim Objections
Claims 14 and 31 objected to because of the following informalities: Line 18 of claim 14 recites, “and second portion.” It is believed that it should be “and a second portion.” The end of line 4 of claim 31 should have the word “a” deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 recites, “wherein the cutting module is located external to the wetting module.” Applicant has not disclosed wherein the cutting module is located external to the wetting module. Applicant’s sole disclosure of a wetting module is in [0027] that guiding module 22 could be a similar wetting module. Applicant does not disclose the similar wetting module as being external to the cutting module. Fig. 3 labels the guiding module 22 and the cutting module 26. Much could be said about the said about their relative locations. The single embodiment shown in Fig. 3 does not disclose every possibility with a cutting module external to a wetting module. For systems where a filament is impregnated, then added to a spool, with that spool then placed in a system that draws the impregnated fiber, Applicant has not provided a disclosure but is within the capacious scope of “external to.” Accordingly, Applicant has not provided an adequate written description for the full breadth of claim 34.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "further comprising one or more guides that assist in moving the single blade between the first position and the second position.  Claim 35 appears to be a reference to [0043] where Applicant discloses “Channel(s) 152 may function as guides in which anvil 136 slides towards and away from the reinforcements and blade 134.” Additionally, [0005] discloses an actuator “operatively connected to at least one of the blade and the anvil.” Accordingly, there is support for a channel that guides a moving blade. Claim 35, by contrast, recites one or more guides that assist. In this context, it is unclear what a guide is and it is unclear what assistance such a guide provides. Claim 35 is accordingly indefinite.
With reference to [0005] and [0043], by “guide” Applicant may mean a channel, and by “assist,” Applicant may mean to guide by constraining the movement of the blade/anvil. Claim 35 might be better rewritten as further comprising a channel that guides movement of the blade between the first position and the second position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 14, 21-22, 24-29, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 5,700,347) in view of Mark (US 2014/0291886).
Regarding claim 1, McCowin discloses a print head for an additive manufacturing system (thermoplastic head for laying down a plurality of thermoplastic resin-impregnated tapes to form a composite, abstract), comprising: a first end configured to receive a continuous reinforcement (upstream end of tape guide assembly 120, col. 5 ll. 15-17, Figs. 1, 4); a second end configured to discharge the continuous reinforcement at least partially coated in a matrix (distal end of 110 passing under post-compactor mount 364, col. 10 ll. 49-61, Fig. 4); a cutting module disposed between the first and second ends (guillotine 170 with reciprocating guillotine member 194 and rectangular stationary guillotine member 192, col. 7 ll. 48-67, Fig. 4), the cutting module including: a blade (rear vertical face of reciprocating guillotine member 194, col. 7 ll. 58-61, Fig. 4), and a first actuator operatively connected to the blade (pneumatic pressure cylinder 196, col. 7 ll. 61-67), the first actuator configured to actuate the blade towards the continuous reinforcement to cut the continuous reinforcement into a first section and a second section, the first section being located upstream of the blade and the second section being located downstream of the blade (cylinder 196 motivates guillotine member to cause shearing of tape, col. 7 ll. 58-67; first section upstream of the guillotine, second section downstream of the guillotine); a clamping module configured to clamp the first section of the continuous reinforcement during a cutting of the continuous reinforcement (nip between rethread rollers 150, 152 holds tape 110 through cut by shear cutter 170, col. 5 ll. 17-35; nip is upstream of shear cutter 170, Fig. 4); a second actuator (servo-motor 159 exerts motive force on nip roller 150, col. 5 ll. 28-32 and col. 6 ll. 44-53, Fig. 4) configured to actuate and push the first section of the continuous reinforcement past the blade and out of the second end of the print head  after the cutting of the continuous reinforcement (servo-motor 159 exerts motive force on nip roller 150 to drive impregnated tape past shear cutter 170 to heated compression roller 200 after shear cutter has cut, col. 5 ll. 28-34 and col. 6 ll. 44-53, Fig. 4), the continuous reinforcement being at least partially coated with the matrix upstream of the blade (tape is already impregnated before reaching shear cutter 170 because it is downstream of the spool, col. 4 ll. 43-55).
McCowin teaches a print head substantially as claimed. McCowin does not disclose a wetting module configured to at least partially coat the continuous reinforcement in the matrix.
However, in the same field of endeavor of print heads for laying down impregnated filaments, (abstract), Mark teaches a wetting module configured to at least partially coat the continuous reinforcement in the matrix (pre-conditioner 2124, [0270], Fig. 45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McCowin to add pre-conditioner 2124 of Mark upstream of tape guide assembly 120 of McCowin because [0270] of Mark teaches that it improves (facilitates) impregnation.
Regarding claim 4, McCowin as modified teaches further including a housing extending from the first end to the second end (housing of tape guide assembly 120, Fig. 4 of McCowin; of note, no recitation that the wetting module is between the first end and the second end), wherein the first actuator is mounted to the housing (pneumatic cylinder 196 mounted to tape guide assembly 120, Fig. 4 of McCowin).
Regarding claim 14, McCowin discloses a system for additively manufacturing a composite structure (thermoplastic head for laying down a plurality of thermoplastic resin-impregnated tapes to form a composite, abstract), comprising: a head (thermoplastic head for laying down a plurality of thermoplastic resin-impregnated tapes to form a composite, abstract) including: a first end configured to receive a continuous reinforcement (upstream end of tape guide assembly 120, col. 5 ll. 15-17, Figs. 1, 4); a second end configured to discharge the continuous reinforcement at least partially coated in a matrix (distal end of 110 passing under post-compactor mount 364, col. 10 ll. 49-61, Fig. 4)); a feeding mechanism configured to push the continuous reinforcement at least partially coated in the matrix out the second end (rethread rollers 150, 152 wherein servo-motor 159 exerts motive force on nip roller 150 to drive tape 110 to heated compression roller 200 , col. 5 ll. 28-32 and col. 6 ll. 44-53, Fig. 4); and a cutting module disposed between the first and second ends (guillotine 170 with reciprocating guillotine member 194 and rectangular stationary guillotine member 192, col. 7 ll. 48-67, Fig. 4), the cutting module including: a single blade (rear vertical face of reciprocating guillotine member 194 constitutes a single blade, col. 7 ll. 58-61, Fig. 4), and an actuator operatively connected to the single blade (pneumatic pressure cylinder 196, col. 7 ll. 61-67) and configured to move the single blade between a first position in which a single side of the continuous reinforcement is contacted by the single blade to cut the continuous reinforcement into a first portion that is located upstream of the single blade and [a] second portion that is located downstream of the single blade (cylinder motivates guillotine member 194 to cause shearing of tape, col. 7 ll. 58-67; first portion upstream of the guillotine, second portion downstream of the guillotine), and a second position in which the single blade is spaced apart from the continuous reinforcement (cylinder retracts guillotine member, col. 7 ll. 58-67), wherein in the first position the feeding mechanism contacts the first portion of the continuous reinforcement (drive nip roller 150 and idle roller 152 (rethread rollers) form nip contacting tape 110 upstream of shear cutter 170 during cut by shear cutter 170, col. 5 ll. 17-35, Fig. 4), and in the second position the feeding mechanism (i) contacts the continuous reinforcement to permit the first portion of the continuous reinforcement to be pushed past the single blade and out the head (servo-motor 159 exerts motive force on nip roller 150 to drive impregnated tape past shear cutter 170 to heated compression roller 200 after shear cutter has cut, drive nip roller 150 and idle roller 152 maintain contact, col. 5 ll. 28-34 and col. 6 ll. 44-53, Fig. 4)roller 200 pushes tape 110 out of the head, col. 10 ll. 13-19, Fig. 4).
McCowin teaches a system substantially as claimed. McCowin is silent as to how the head is moved, but does recite that it is moved into position (col. 2 ll. 35-38).
However, in the same field of endeavor of applying composites from a printer head (abstract), Mark teaches at least one of a gantry or a robotic arm that moves in a plurality of directions during manufacturing of the composite structure ([0143]); and a head coupled to the at least one of the gantry or the robotic arm (heated extrusion nozzle/head mounted on gantry or robotic arm, [0143]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McCowin to add a robot arm to move the head of McCowin because col. 2 ll. 35-38 of McCowin teaches the head should be moved but is silent as to the structure for doing so and [0143] of Mark teaches a gantry or robotic arm to move a head.
Regarding claim 21, McCowin as modified teaches further including a compactor (post-compactor 360, McCowin col. 5 ll. 48-50, Fig. 4 McCowin) configured to compact the continuous reinforcement discharged from the second end (McCowin col. 5 ll. 48-50, Fig. 4 McCowin), wherein the cutting module is located upstream of the compactor, relative to a direction of travel of the print head (McCowin Fig. 4).
Regarding claim 22, McCowin as modified teaches further including a feeding module configured to feed the continuous reinforcement (rethread rollers 150, 152 feed tape, col. 6 ll. 44 to col. 7 ll. 6 McCowin), wherein the cutting module is located between the feeding module and the second end of the print head at which the continuous reinforcement is discharged from the print head (Fig. 4 McCowin).
Regarding claim 24, McCowin as modified teaches wherein the feeding mechanism is configured to selectively allow the continuous reinforcement to be pushed and pulled out of the head (servo-motor 159 exerts motive force on nip roller 150 to drive impregnated tape past shear cutter 170 to heated compression roller 200 after shear cutter has cut, drive nip roller 150 and idle roller 152 maintain contact, col. 5 ll. 28-34 and col. 6 ll. 44-53, Fig. 4 McCowin; for the purpose of claim 24 alone, the feeding mechanism further includes roller 200 which pulls tape 110 out of the head, McCowin col. 10 ll. 13-19, Fig. 4 McCowin).  
Regarding claim 25, McCowin as modified teaches wherein the feeding mechanism is located upstream of the cutting module (rethread rollers 150, 152 are upstream of reciprocating guillotine member 194, McCowin Fig. 4), relative to a direction of travel of the continuous reinforcement (McCowin Fig. 4).
Regarding claim 26, McCowin as modified teaches a compacting module (post-compactor 360 and compression roller 200, McCowin col. 5 ll. 25-50, Fig. 4) having a roller configured to compact the continuous reinforcement (compression roller 200, McCowin col. 5 ll. 25-50, Fig. 4), the compacting module being located downstream of the cutting module (McCowin Fig. 4), relative to the direction of travel of the continuous reinforcement (McCowin Fig. 4).
Regarding claim 27, McCowin as modified teaches wherein the feeding mechanism is configured to allow the continuous reinforcement to be pushed out the head following a cutting of the continuous reinforcement (servo-motor 159 exerts motive force on nip roller 150 to drive impregnated tape past shear cutter 170 to heated compression roller 200 after shear cutter has cut, drive nip roller 150 and idle roller 152 maintain contact and drive tape 110, col. 5 ll. 28-34 and col. 6 ll. 44-53, Fig. 4; for the purpose of claim 27 alone, the feeding mechanism further includes roller 200 which pulls tape 110 out of the head, McCowin col. 10 ll. 13-19, Fig. 4).
Regarding claim 28, McCowin as modified teaches a clamping module configured to clamp the continuous reinforcement during a cutting of the continuous reinforcement (nip between rethread rollers 150, 152 holds tape 110 through cut by shear cutter 170, McCowin col. 5 ll. 17-35).
Regarding claim 29, McCowin as modified teaches wherein the clamping module is located upstream of the cutting module, relative to a direction of travel of the continuous reinforcement (nip between rethread rollers 150, 152 is upstream of shear cutter 170, McCowin Fig. 4).  
Regarding claim 31, McCowin as modified teaches wherein the first actuator is configured to: extend the blade in a first direction towards the continuous reinforcement to cut the continuous reinforcement into the first section and the second section (cylinder 196 motivates guillotine member 194 to cause shearing of tape, McCowin col. 7 ll. 58-67; first portion upstream of the guillotine, second portion downstream of the guillotine); and retract the blade in a second direction away from the continuous reinforcement after a cutting the continuous reinforcement into the first section and the second section (cylinder 196 retracts guillotine member, col. 7 ll. 58-67).
Regarding claim 32, McCowin as modified teaches wherein the blade is a single blade (rear vertical face of reciprocating guillotine member 194 constitutes a single blade, McCowin col. 7 ll. 58-61, Fig. 4) that cuts through the continuous reinforcement from a single side of the continuous reinforcement (cylinder motivates guillotine member 194 to cause shearing of tape from a single side, McCowin col. 7 ll. 58-67).
Regarding claim 33, McCowin as modified teaches  wherein: the continuous reinforcement at least partially coated in the matrix is discharged from the second end in a first direction (tape 110 exits in direction shown in Fig. 4 of McCowin); and wherein the actuator is configured to actuate in a second direction that is traverse to the first direction (cylinder 196 actuates guillotine member 194 to cause shearing of tape in a direction traverse to exit direction of tape 110, McCowin col. 7 ll. 58-67, Fig. 4).
Regarding claim 34, McCowin as modified teaches a system substantially as claimed.
McCowin does not disclose a wetting module configured to at least partially coat the continuous reinforcement in the matrix, wherein the cutting module is located external to the wetting module. Of note, tape 110 of McCowin is already impregnated before reaching shear cutter 170 because it is downstream of the spool, McCowin col. 4 ll. 43-55.
However, in the same field of endeavor of print heads for laying down impregnated filaments, (abstract), Mark teaches a wetting module configured to at least partially coat the continuous reinforcement in the matrix (pre-conditioner 2124, [0270], Fig. 45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of McCowin to add pre-conditioner 2124 of Mark upstream of tape guide assembly 120 of McCowin because [0270] of Mark teaches that it improves (facilitates) impregnation. As modified, the cutting module (shear cutter 170 of McCowin) is located external to the wetting module (as modified, upstream of tape guide assembly 120.
Regarding claim 35, McCowin as modified teaches one or more guides that assist in moving the single blade between the first position and the second position (channel shown in Fig. 4 of McCowin where guillotine member 194 moves constitutes a guide that assists in moving guillotine member between cutting position and retracted position McCowin col. 7 ll. 58-67, Fig. 4; as noted above in the rejection under 35 USC 112b, a guide is interpreted as a channel and by assist, claim 35 is interpreted as constraining the movement of the blade in the channel).


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 5,700,347) in view of Mark (US 2014/0291886) as applied to claim 1 above, and further in view of Heinnie (How do you decide between plain, serrated and part serrated blades?).
Regarding claim 12, McCowin as modified teaches a print head substantially as claimed. McCowin is silent as to the shape of rear vertical face of reciprocating guillotine member 194.
However, in the same field of endeavor of blades, Heinnie teaches, wherein the blade includes serrations at a cutting edge (Fully Serrated Edge, p. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear vertical face of reciprocating guillotine member 194 to be serrated because p. 2 of Heinnie teaches that serrations improve cutting efficiency for slicing fibrous material to grab the surface and increase pressure per unit of cutting area. Because the blade slices fibrous material, it would have been obvious to add serrations. As modified, McCowin teaches wherein the continuous reinforcement has a diameter that is greater than a whole number multiple of a diameter of each serration at a cutting edge of the blade (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).
Regarding claim 13, McCowin as modified teaches wherein: a diameter of the continuous reinforcement is about 1.82E-4 inches to 1.48E-3 inches (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)); and the diameter of the continuous reinforcement is about 0.005-0.020 inches greater than the diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 5,700,347) in view of Mark (US 2014/0291886) as applied to claim 14 above, and further in view of Heinnie (How do you decide between plain, serrated and part serrated blades?).
Regarding claim 18, McCowin as modified teaches a system substantially as claimed. McCowin is silent as to the shape of rear vertical face of reciprocating guillotine member 194.
However, in the same field of endeavor of blades, Heinnie teaches, wherein the single blade includes serrations at a cutting edge (Fully Serrated Edge, p. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear vertical face of reciprocating guillotine member 194 to be serrated because p. 2 of Heinnie teaches that serrations improve cutting efficiency for slicing fibrous material to grab the surface and increase pressure per unit of cutting area. Because the blade slices fibrous material, it would have been obvious to add serrations.
Regarding claim 20, McCowin as modified teaches wherein: a diameter of the continuous reinforcement is about 1.82E-4 inches to 1.48E-3 inches (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)); and the diameter of the continuous reinforcement is about 0.005-0.020 inches greater than the diameter of each of the serrations (particular dimensions constitute a change in size/proportion and any differences would be obvious, see MPEP 2144(IV)(A)).
Response to Arguments
Applicant’s arguments, filed August 11, 2022, with respect to the rejection(s) of claim(s) 1, 14, and their respective dependent claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCowin (US 5,700,347) in view of Mark (US 2014/0291886).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/LEITH S SHAFI/             Primary Examiner, Art Unit 1744